Citation Nr: 0010103	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stress reactions, 
right and left tibia.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral carpal tunnel syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, right knee.

6.  Entitlement to a compensable evaluation for bilateral 
flatfoot with plantar fasciitis.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Richard a. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1997 to June 1997, 
as well as additional unverified periods of active duty for 
training.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 1997, the RO, in 
pertinent part, denied claims for service connection for 
stress reactions and Achilles tendinitis.  Service connection 
for arthritis due to trauma, right knee and left knee, was 
granted, and an initial 10 percent evaluation was assigned 
for each knee disability.  The RO also granted service 
connection for right carpal tunnel syndrome and for left 
carpal tunnel syndrome, and assigned noncompensable 
evaluations for each of those disabilities.  In April 1998, 
the RO denied service connection for a chronic low back 
disorder, and granted service connection for flat foot with 
history of plantar fasciitis.  A noncompensable evaluation 
was assigned for that disability.  By a rating decision 
issued in August 1998, the RO denied entitlement to TDIU.  
The veteran timely disagreed with and appealed each of these 
determinations.

By a rating decision issued in June 1998, the RO, in 
pertinent part, denied entitlement to service connection for 
fibromyalgia, right and left ankle disorders, right and left 
hand disorders, and right and left elbow disorders.  A 
statement submitted by the veteran's representative in August 
1998 reflects that no issue as to these determinations is 
before the Board on appeal at this time.  

FINDINGS OF FACT

1.  The veteran has not presented competent evidence that she 
currently suffers from a medically diagnosed right tibia or 
left tibia disorder, nor is there medical evidence or opinion 
that any right or left lower leg complaints are etiologically 
related to a disease or injury incurred in service.

2.  The veteran has not presented competent evidence that she 
currently suffers from a medically diagnosed chronic low back 
disorder, nor is there medical evidence or opinion that a 
disorder which causes back pain, among other complaints, was 
manifested or incurred in service.

3.  The veteran's service-connected bilateral carpal tunnel 
syndrome is manifested by subjective complaints of right and 
left hand and wrist pain, but there is no objective current 
medical evidence of carpal tunnel syndrome.

4.  The veteran's service-connected right knee arthritis is 
demonstrated on radiologic examination, and there are 
subjective complaints of pain, but there is no evidence of 
compensable limitation of motion, instability, or other 
factors of knee disability.

5.  The veteran's service-connected left knee arthritis is 
demonstrated on radiologic examination, and there are 
subjective complaints of pain, but there is no evidence of 
compensable limitation of motion, instability, or other 
factors of knee disability. 

6.  The veteran's service-connected bilateral flat foot 
disability is manifested by subjective complaints of foot 
pain radiating up the leg at times and by pain on palpation, 
as well as on radiologic examination.  

7.  The veteran, who was born in 1965, has limited 
occupational experience, but there is no medical evidence 
that her service-connected disabilities preclude all types of 
substantial gainful employment.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right or left tibia 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic low back 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an initial compensable evaluation for 
right (major) carpal tunnel syndrome have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8615 
(1999).

4.  The criteria for an initial compensable evaluation for 
left (minor) carpal tunnel syndrome have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8615 
(1999). 

5.  The criteria for an initial evaluation in excess of 10 
percent for arthritis due to trauma, left knee, have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes 7257-
5003 (1999). 

6.  The criteria for an initial compensable evaluation for 
left (minor) carpal tunnel syndrome have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 7257-5003 
(1999). 

7.  The criteria for a 10 percent evaluation for bilateral 
flatfoot with plantar fasciitis, but not for a higher 
evaluation, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 
5276 (1999). 

8.  The veteran is not individually unemployable by reason of 
her service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred a right and left tibia 
disorders and a low back disorder in service, and that the 
disorders incurred in service have remained chronically 
disabling since that time.  The veteran contends also that 
she is entitled to increased initial evaluations for her 
service-connected disabilities.  She further contends that 
she is unable to work as a result of her service-connected 
disabilities.

A. Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, if initially manifested to a degree of 10 percent 
or more within an applicable presumption period, may be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307.  
Arthritis is defined as a chronic disease.  38 U.S.C.A. § 
1101.  Service connection may also be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

1.  Claim for Service Connection for Stress Reactions, Right 
and Left Tibias

The veteran's service medical records reflect that her legs 
were tender to palpation bilaterally at the ankle and 
anterior tibia in mid-May 1997.  The veteran's gait was 
antalgic and there was edema, bilaterally.  A possible 
tibial/calcaneal stress reaction was noted.  The veteran was 
treated with physical therapy, and in early June 1997, 
reported that the complaints had resolved.  

The veteran sought VA treatment in early September 1997, 
relating a one-month history of pain in the knees.  
Radiologic examination disclosed no abnormality of either 
tibia or fibula.  In January 1998, the veteran complained of 
pain down the sides of the legs.  The only diagnosis assigned 
was chronic leg pain.  On VA examination conducted in March 
1998, the veteran was unable to distinguish sharp (pinprick) 
from dull sensation, including in the legs.  

The evidence reflects that the veteran had acute and 
temporary pain in her lower legs during service, which 
resolved, with no diagnosis during service of a chronic tibia 
or fibula problem.  The post-service medical evidence, 
including VA examination less than one year following the 
veteran's service separation, does not include diagnosis of a 
post-service tibia or fibula disorder.  While the medical 
evidence does reflect that the veteran has continued 
complaints of pain in the lower legs, it is noted that she 
complains of generalized musculoskeletal pain, and no 
specific diagnosis has been assigned for lower leg pain.  

A review of the evidence thus reveals that there is no 
medical diagnosis of any current lower leg disorder, nor are 
there lower leg residuals of any incident of service.  In the 
absence of a current disorder, the veteran has failed to 
prove this essential element of a well-grounded claim.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
concludes that the claim of entitlement to service connection 
for a left tibia, right tibia, or bilateral lower leg 
disorder is not well grounded and must be denied. 

Moreover, there is no evidence, other than the veteran's own 
contentions, which would tend to establish that any lower leg 
disorder, if present, could be related to her active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief that she has lower leg pain as a result of 
service.  However, as the veteran is not a medical expert, 
she is not qualified to express an opinion regarding any 
medical causation of any current disorders.  Espiritu, 2 Vet. 
App. at 494-5.  The veteran's contention that lower leg pain 
complaints are due to an injury or disorder incurred in 
service cannot be accepted as competent evidence to establish 
such an etiologic link.  Thus, the veteran has failed to meet 
the third element of the evidentiary requirements for 
establishing a well-grounded claim.  The claim is not well 
grounded.  

2.  Claim for Service Connection for a Low Back Disorder

No specific complaints of back pain are noted in the 
veteran's service medical records.  The service medical 
records are devoid of evidence of diagnosis or treatment of 
any back disorder.  The veteran's post-service medical 
records are similarly devoid of evidence of complaints of 
back pain prior to January 1998.  The veteran reported that 
she sustained a fall onto a backpack in service.  She 
reported that she had a "painful sacrum."  Radiologic 
examination disclosed 5 lumbarized vertebrate, mild scoliosis 
to the left, possibly positional, and a possible 
transitionalized vertebrae.  The examiner concluded that the 
veteran had low back pain with no radicular component, 
without assigning a specific diagnosis, and noted a finding 
that symptoms were exaggerated and that symptoms did not 
correlate with physical findings.  

VA examination conducted in March 1998, the veteran 
complained of low back pain, and especially around the "tail 
bone," causing spasm.  She walked with an antalgic gait, 
lurching from side to side.  Tendon reflexes were present 
throughout and there were no pathologic reflexes.  Pinprick 
examination demonstrated inability to tell sharp from dull in 
any part of the body presented for testing.  The examiner 
noted that no significant abnormalities of the spine were 
demonstrated on radiologic examination.  The examiner 
concluded that there was no neurologic abnormality of the 
peripheral nerves.  MRI scan of the lumbar spine disclosed 
"minimal midline disc bulge" at L1-L4 levels.  The study 
was interpreted as showing no significant abnormality.  No 
diagnosis was assigned for low back pain or for the veteran's 
general complaints of pain.  

Private clinical records dated in July 1998 reflect a 
diagnosis of fibromyalgia.  However, these records are devoid 
of evidence linking this diagnosis to service or to 
complaints of low back pain.  Service connection for back 
pain is not warranted on basis of a diagnosis of 
fibromyalgia, where there is no medical evidence connecting 
back pain or fibromyalgia to the veteran's service.  

Review of the evidence reveals no medical diagnosis of any 
current low back disorder, nor are there low back residuals 
which have been medically attributed to any incident of 
service.  In the absence of a current back disorder, the 
veteran has failed to prove an essential element of a well-
grounded claim for service connection for a back disorder.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, there is no evidence, other than the veteran's own 
contentions, which would tend to establish that any low back 
disorder, if present, could be related to her active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief that she has low back pain as a result of 
service.  However, as the veteran is not a medical expert, 
she is not qualified to express an opinion regarding any 
medical causation of any current disorders.  Espiritu, 2 Vet. 
App. at 494-5.  The veteran's contention that low back pain 
complaints are due to an injury or disorder incurred in 
service cannot be accepted as competent evidence to establish 
such an etiologic link.  Thus, the veteran has failed to meet 
the third element of the evidentiary requirements for 
establishing a well-grounded claim.  The claim is not well 
grounded.  

B.  Claims for Increased Initial Evaluations

The propriety of an initial evaluation of a disability 
presents a well-grounded claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the veteran's claims for increased 
initial evaluations for her service-connected disabilities 
are well-grounded.  Since these claims are well-grounded, a 
duty to assist the veteran arises.  38 U.S.C.A. § 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Claim for Initial Compensable Evaluations for 
Right and Left Carpal Tunnel Syndrome

By a rating decision issued in November 1997, the RO granted 
service connection for left carpal tunnel syndrome and for 
right carpal tunnel syndrome, assigning a noncompensable 
evaluation under Diagnostic Code 8615 for each of those 
disabilities.  

The veteran's post-service clinical records reflect 
complaints of numbness and pain, both elbows and right wrist 
in September 1997.  In October 1997, the veteran complained 
of numbness, bilaterally, in the hands, and complained of 
joint pain, hands and wrists, migrating up to the deltoids.  
There was tenderness at the biceps and at the elbow on 
palpation.  Phalen's and Tinel's signs were absent, although 
the veteran reported tingling along the ulnar distribution.  
There was no thenar atrophy.  

VA clinical records dated in December 1997 reflect that the 
veteran complained of inability to move the fingers and wrist 
of the right hand.  However, the records are devoid of 
objective confirmation of any loss of use or decreased motor 
strength or loss of motion.

December 1997 EMG (electromyography) examination showed 
normal right median and ulnar nerves and normal left ulnar 
nerve.  In January 1998, the veteran had moderate grip 
strength, with effort, with complaints of pain.  The 
clinician who treated the veteran in February 1998 discussed 
her history and findings related to the hands, noting that no 
abnormalities were disclosed in the December 1997 EMG and 
nerve conduction velocity examinations.  The veteran's 
strength was 5/5 in all extremities; there were no focal 
neurologic deficits.  Possible diagnoses of fibromyalgia or 
anxiety were assigned.  

On examination in March 1998, the veteran complained of 
numbness in the hands, which she attributed to her work as a 
carpet installer.  Inability to tell sharp from dull stimulus 
was noted.  There was normal motor muscle mass.  NCV 
examination was again ordered.

On VA examination in July 1998, the clinician noted that NCV 
examination disclosed no abnormality.  The examiner assigned 
no diagnosis for the veteran's hand complaints.

Private clinical records dated in July 1998 were devoid of 
complaints of arm or hand pain and no diagnosis of carpal 
tunnel syndrome was noted.  

The veteran's bilateral carpal tunnel disabilities are rated 
as noncompensably disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (neuritis of the median nerve).  While 
no evaluation is specified for neuritis of the median nerve 
under Diagnostic Code 8615, the introductory note for 
diseases of the peripheral nerves reflects that when 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree of impairment.  

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve of either the major or minor limb warrants a 10 
percent evaluation.  If such incomplete paralysis of the 
major limb is moderate, a 30 percent evaluation is warranted 
(if the minor limb is involved, a 20 percent rating is for 
application).  38 C.F.R. § 4.124a, Diagnostic Code 8615, 
8515.  The Board notes that evaluation under Diagnostic Code 
8515 or 8615 would include consideration of pain.  See 38 
C.F.R. §§ 4.40. 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Alternatively, the Board notes that under Diagnostic Code 
5215 limitation of motion of the wrist (major or minor) 
warrants a 10 percent rating where palmar flexion is limited 
in line with the forearm; and 10 percent where dorsiflexion 
is less than 15 degrees.  Given that no limitation of motion 
of the veteran's hands, fingers or wrists has been 
identified, and grip strength and motor muscle mass were 
described as normal, the veteran has clearly exceeded the 
range of motion encompassed by a compensable disability under 
this diagnostic code.

The Board notes that consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, used to evaluation arthritis, is not 
required, as there is no diagnosis of arthritis and there is 
no radiologic evidence of arthritis.  

The Board acknowledges that the veteran complains of pain in 
the hands and arms, and complains that, at times, carpal 
tunnel syndrome causes so much pain that the veteran is 
unable to use a crutch or cane for assistance in walking.  
However, the post-service clinical evidence does not include 
any objective finding of carpal tunnel pathology, any 
physical finding consistent with carpal tunnel syndrome, or 
any sign or symptom of carpal tunnel syndrome, right or left 
upper extremity, other than the veteran's subjective 
complaints of pain.  

The Board acknowledges that the medical evidence reflects 
that the veteran was unable to tell sharp touch from dull 
touch anywhere in the body, presumably also including the 
hands.  However, given the clear evidence that this finding 
was general, over the veteran's entire body, it would be 
unreasonable for the Board to determine that inability to 
distinguish sensations in the upper extremities was an 
objective finding related to carpal tunnel syndrome.  The 
Board notes that the post-service medical evidence is devoid 
of any diagnosis of carpal tunnel syndrome, right or left, 
other than by history.  

The post-service evidence consistently reflects that the 
veteran has normal strength and no apparent decreased 
function in the upper extremities, despite subjective 
complaints.  The Board particularly notes the veteran's March 
1998 reference to her work as a carpet installer.  The Board 
also notes that the medical evidence reflects that the 
veteran's complaints of hand, wrist, elbow, and biceps pain 
are not entirely consistent with symptoms of carpal tunnel 
syndrome, as reflected by fact that the treating clinicians 
did not assign diagnoses of carpal tunnel syndrome, but 
rather considered other diagnoses.  

The Board finds, as a matter of fact, after review of all the 
evidence and assessment of the veteran's credibility, that 
the veteran's subjective complaints of upper extremity pain 
do not warrant a compensable evaluation for right (major) 
carpal tunnel syndrome or for left (minor) carpal tunnel 
syndrome.  The Board finds that, although the veteran voices 
subjective complaints of pain, these complaints, in the 
absence of any objective confirmation of pathology or 
etiology, do no met the criteria for a compensable initial 
evaluation.  The Board does not find that the symptoms of 
right or left carpal tunnel syndrome were more than 
noncompensably disabling during any time during the initial 
evaluation period.  The provisions of 38 U.S.C.A. § 5107(a) 
are not applicable, as the evidence is not in equipoise.  

2.  Entitlement to Increased Initial Evaluations for 
Arthritis, Left and Right Knees

The veteran complained of knee pain, generally bilaterally, 
during service.  Minimal degenerative changes of both knees 
was noted on radiologic examination conducted in February 
1998, within one year after the veteran's service discharge.  
By a rating decision issued in November 1997, the RO granted 
service connection for that disorder, assigning a 10 percent 
evaluation for left knee arthritis under Diagnostic Code 
5257-5010, and assigning a 10 percent evaluation for right 
knee arthritis under the same diagnostic codes.  The Board 
must review the evidence on appeal to determine whether an 
evaluation in excess of 10 percent is warranted for either 
knee, and must also determine whether either knee disability 
met the criteria for a 20 percent evaluation at any time 
during the initial evaluation period.

VA outpatient treatment records beginning in September 1997 
reflect consistent complaints of knee pain.  Positive 
patellar inhibition was noted in September 1997.  Outpatient 
notes dated in February 1998 disclose that there are were no 
valgus or varus findings.  No knee effusion was present in 
either lower extremity.  There was full range of motion and 
collateral ligaments were stable.  Strength was hard to 
determine due to general hypersensitivity.  Light digital 
touch created excruciating pain, not restricted to any 
specific area.  There was no crepitus and no marked atrophy 
in either lower extremity.  A possible diagnosis of pain 
augmentation syndrome or early degenerative joint disease was 
assigned. 

At the time of VA examination in March 1998, the veteran was 
using a wheelchair for mobility.  On VA examination in July 
1998, the veteran reported falling twice in the past month, 
which accentuated knee pain.  She reported using a cane to 
walk when her hands were not bothering her.  She did not 
report any additional interference with routine activities.  
Examination of the knees was described as completely within 
normal limits.

Private clinical records dated in July 1998 were devoid of 
knee complaints or findings of disability of either knee.

Under Diagnostic Code 5010, using the criteria of Diagnostic 
Code 5003, arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If there is no compensable limitation of motion, a 
10 percent evaluation is warranted for each major joint or 
group of minor joints affected.  

In this case, there is radiologic evidence of degenerative 
changes of each knee.  The medical evidence establishes that 
the veteran has full range of motion of each knee, but with 
subjective complaints of pain.  The evidence thus warrants 
the 10 percent evaluation currently assigned under Diagnostic 
Code 5010 for each knee.  However, there is no evidence that 
either knee meets the criteria for an evaluation in excess of 
10 percent at any time since the veteran's service discharge.  
In particular, the Board notes that the veteran's complaints 
of knee pain do not meet or approximate the criteria for a 
higher initial evaluation.  In particular, the Board notes 
that there is no evidence that the veteran had any flare-up 
of knee disability which resulted in more severe knee 
disability.  Although the veteran reported an increase in 
knee pain, which she attributed to injuries sustained when 
she fell, she did not indicate any other increase in knee 
disability.  

The Board notes that the evaluation of pain is encompassed by 
the evaluation criteria in Diagnostic Code 5010, and that no 
separate evaluation under another Diagnostic Code is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The preponderance of the evidence is against an evaluation in 
excess of the current 10 percent assigned for arthritis of 
the right knee or the 10 percent assigned for the left knee.  
The provisions of 38 U.S.C.A. § 5107(a) are not applicable, 
as the evidence is not in equipoise to warrant a more 
favorable result.  

3.  Claim for Compensable Initial Evaluation for Bilateral 
Foot Disability

By a rating decision issued in April 1998, service connection 
for bilateral flat foot with plantar fasciitis was granted, 
since service medical records reflected that the veteran 
complained of foot pain in service.  

Post-service clinical records include VA outpatient treatment 
notes dated in January 1998, which reflect that the veteran 
complained of pain in both feet over the mid dorsum.  There 
was mild tenderness over the mid-dorsum to palpation.  Both 
feet were flat, but otherwise normal to inspection.  It was 
noted that the veteran was wearing high-heeled shoes, and she 
was instructed in selection of footwear to decrease foot 
pain.

Radiologic examination conducted in February 1998 disclosed 
that there "may be" mild pes planus, and suggested clinical 
correlation.

On examination in June 1998, the veteran complained of pain 
in the knees, ankles, spine, and feet, but her physical 
examination of these areas was completely within normal 
limits objectively.  Radiologic examination and laboratory 
examination of the blood disclosed no abnormalities.  

The Board notes that the medical evidence reflects that the 
veteran has an antalgic gait, but also notes that the veteran 
has multiple complaints, although there is no medical 
evidence that any gait disturbance or interference with 
ambulation is a result of the service-connected bilateral 
foot disability.  

With respect to the applicable law, under Diagnostic Code 
5276, a 10 percent disability evaluation is granted for 
moderate, acquired flat foot characterized by weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet, 
bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 30 percent disability evaluation is warranted 
for a severe, acquired flatfoot disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities. 

The Board notes that, although there is no rating decision 
sheet reflecting that the veteran's service-connected foot 
disability has been evaluated as 10 percent disabling, an 
August 1998 supplemental statement of the case informed that 
veteran that bilateral flatfoot with plantar fasciitis was 10 
percent disabling.  The Board notes that the veteran 
complained of pain on palpation.  Since there is no specific 
finding as to pain on manipulation, the Board finds that pain 
on palpation meets this criteria for a 10 percent evaluation.  
The Board also notes that there is no specific medical 
finding as to whether the veteran has weightbearing medial to 
the great toe or inward bowing of the tendo Achilles.  
However, since the radiologic examination of the veteran's 
feet suggested pes planus, the Board finds that these 
criteria are approximated by the radiologic findings.  

Resolving doubt in the veteran's favor, the Board finds that 
the veteran has met the criteria for a 10 percent evaluation 
for bilateral flat feet.

However, there is no evidence to support an evaluation in 
excess of 10 percent.  There is no evidence that the veteran 
has callosities, hammertoe, difficulty with range of 
movement, evidence of marked deformity, or the like.  In 
fact, the Board notes that she wore high-heeled shoes to a 
January 1998 VA outpatient treatment visit, a fact which is 
inconsistent with more than mild underlying pain.  The Board 
also notes that the 10 percent evaluation is applicable due 
either to unilateral or bilateral symptomatology.  

Thus, the criteria for an evaluation in excess of 10 percent 
for bilateral flatfoot are not met.  As evidence is not in 
equipoise to warrant a higher evaluation, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  


After reviewing the veteran's claims for an increased initial 
ratings, the Board finds that an increase on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veteran's disabilities subject 
her to frequent periods of hospitalization or that any of 
them interferes with her employment to an extent greater than 
that which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 

4.  Entitlement to TDIU

The veteran, who is about 35 years old, completed high 
school.  She has been granted service-connection for right 
and left carpal tunnel syndrome, each evaluated as 
noncompensable, for right knee and left knee arthritis, each 
evaluated as 10 percent disabling, and for bilateral flatfoot 
with plantar fasciitis, evaluated as 10 percent disabling.  
In combination, these disabilities are 30 percent disabling.  

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he or she is able to meet the requirements of 38 
C.F.R. § 4.16(b).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Extra-schedular consideration is required for those veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In this case, the veteran, who is 30 percent disabled, does 
not meet the schedular criteria in 38 C.F.R. § 4.16(a).  
Therefore, the issue is whether the evidence warrants a 
finding on an extraschedular basis that her service-connected 
disabilities preclude her from engaging in substantially 
gainful employment (i.e., work that is more than marginal 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

For the veteran to prevail in her claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place her in a different position 
than other veterans having a combined 30 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough to warrant a 
finding of entitlement to TDIU.  

The ultimate question is whether the veteran, in light of her 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In this case, there is no medical evidence 
or opinion that the veteran is unable to work.  Although the 
veteran complains of severe gait impairment, and sometimes 
uses a wheelchair for mobility, there is no evidence that the 
veteran is unable to perform any necessary activity of daily 
living.  Moreover, the veteran has stated that she is 
confined to a wheelchair at times as a result of her back 
pain, which is not among the service-connected disabilities.   

The only evidence of record that the veteran is unemployable 
is her own assertions.  The veteran has submitted statements 
as to her belief that she is unable to obtain or retain 
employment as a result of service-connected disabilities.  
However, the record reflects that the veteran worked, 
apparently as a carpet installer, at the time of a recent 
March 1998 medical examination.  Moreover, there is no 
evidence that the veteran's service-connected disabilities 
have prevented her from carrying out any family or self-care 
responsibilities.  The Board notes that the veteran has two 
children under age 16.  There is no evidence of record that 
the veteran is unable to care for the children or manage her 
household.  The Board finds that the absence of any evidence 
that the veteran is unable to perform these activities, which 
are work-type activities, weighs against the claim of 
entitlement to TDIU.  

In the absence of medical evidence that the veteran's 
service-connected carpal tunnel, knee, and foot disabilities, 
result in unemployability, the Board does not find that the 
record establishes, or places in equipoise, the evidence to 
support a finding that there is some unusual factor here 
resulting from the veteran's service-connected disabilities 
which render her unable to perform the physical and mental 
acts required by employment.

Thus, the Board finds that the preponderance of the evidence 
demonstrates that the veteran is not individually 
unemployable as a result of her service-connected 
disabilities.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.


ORDER

Entitlement to service connection for stress reactions, right 
and left tibia, is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial compensable evaluation for right 
carpal tunnel syndrome is denied.

Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, left knee, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, right knee, is denied.

Entitlement to a 10 percent initial evaluation for bilateral 
flat foot with plantar fasciitis is granted, subject to laws 
and regulations governing monetary awards.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



